United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2845
                                   ___________

Jerri Nwachukwu,                        *
                                        *
             Appellant,                 *
                                        *
Clint Potts; Lula Neguse,               *
                                        *
             Plaintiffs,                *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
St. Louis University,                   *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: October 26, 2004
                                Filed: November 4, 2004
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

        Jerri Nwachukwu (Nwachukwu) appeals the district court’s1 order enforcing
a settlement agreement following a hearing. Nwachukwu argued below and reiterates
on appeal that the final settlement agreement prepared by counsel for the parties was
materially different from the handwritten agreement she signed at the end of a


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
mediation, and she did not agree to the new terms. She also argues the district court
erred in not allowing her to revoke the final agreement after concluding it was
enforceable, because the agreement contained a clause allowing her to revoke the
agreement within seven days of her signing it.

       We review for clear error the district court’s factual findings and de novo its
interpretation of the settlement agreement. See Little Rock Sch. Dist. v. N. Little
Rock Sch. Dist., 109 F.3d 514, 516 (8th Cir. 1997). We find no clear error in the
court’s determination that the final settlement agreement was not materially different
from the handwritten agreement Nwachukwu signed. The final agreement gave
Nwachukwu the same benefits as the handwritten agreement, and both agreements
provided that she would resign and execute a release of all claims, even though the
final agreement contained more expansive or additional clauses related to
confidentiality, release of liability, disclaimer of fault, nondisparagement, and
reinstatement or reemployment. Cf. Sheng v. Starkey Labs., Inc., 117 F.3d 1081,
1083 (8th Cir. 1997) (affirming district court’s findings that deal did not hinge on
particulars such as wording of clauses concerning confidentiality, disclaimers, and
release of liability); Worthy v. McKesson Corp., 756 F.2d 1370, 1372-73 (8th Cir.
1985) (per curiam) (non-negotiated covenants in written settlement agreement that
prohibited seeking reemployment and disclosing terms of settlement did not abrogate
oral agreement to settle).

      As to the seven-day revocation clause, its effect is not at issue in this appeal,
because by the clause’s plain language the revocation period did not begin to run until
Nwachukwu signed the agreement, which she had not done at the time of the district
court’s determination. See In re Airline Ticket Comm’n Antitrust Litig., 268 F.3d 619,
623 (8th Cir. 2001); Keymer v. Mgmt. Recruiters Int’l, Inc., 169 F.3d 501, 504 (8th Cir.
1999).


         Accordingly, we affirm.
                        ______________________________

                                          -2-